With the exception of the rulings in relation to class 4 the rulings and order appealed from will be affirmed for the reasons given in the opinion of the Court below.
In our opinion the ballots included in class four were erroneously rejected and should have been counted, because they were not illegally marked within the rule laid down in Duvall
v. Miller, 94 Md. 697. Inasmuch as the counting of the ballots in class 4, instead of rejecting them makes no change in the result, but only adds to the majority of the candidate declared elected by the Court below, the judgment will be affirmed without a new trial.
Judgment affirmed.
(Decided December 17th, 1902.) *Page 734